me)

Case 1:19-cr-00020-RDB Document 40 Filed 08/16/19 Page 1 of 2

CHAMBERS OF U.S. COURTHOUSE - CHAMBERS 5D
RICHARD D. BENNETT 101 W. LOMBARD STREET
UNITED STATES DISTRICT JUDGE BALTIMORE, MD 21201
NORTHERN DIVISION TEL: 410-962-3190

FAX: 410-962-3177
August 16, 2019

LETTER ORDER

To Counsel of Record: United States u. Alexander
, Crim. Action No. RDB-19-0020

Dear Counsel:

Yesterday, this Court conducted a Motions Heating. For the reasons set forth on the

record, it is HEREBY ORDERED this 16th day of August, 2019, that:

1. Defendant’s Motion in Limine to Exclude Any Mention of Weapons (ECF No. 21) is
DENIED;

2. Defendant’s Motion to Disclose Identities of Confidential Informants (ECF No. 22)
is DENIED;

3. Defendant's Request for Government’s Intent to Use Rule 404(b) Evidence (ECF No.
23) is DENIED; |

4. Defendant’s Pretrial Motions and Incorporated Memoranda of Law (ECF No. 24) is
DENIED IN PART AND GRANTED IN PART. Specifically, the Motion is
GRANTED with respect to the request to file additional Motions. The Motion is
DENIED in all other respects;

5. Defendant’s Motion to Continue Motions Hearing (ECF No. 33) is DENIED;

6. The August 15, 2019 Motions Hearing is CONTINUED and will resume on Monday,

August 19, 2019 at 10:30 a.m.
Case 1:19-cr-00020-RDB Document 40 Filed 08/16/19 Page 2 of 2

Notwithstanding the informal nature of this letter, it is an Order of this Court and the

Clerk is directed to docket it as such.

Sincerely, | P iy —

Richard D. Bennett
United States District Judge
